Citation Nr: 0316142	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  02-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran was in pre-war service from November 1941 to 
December 1941, in beleaguered status from December 1941 to 
April 1942, was a prisoner of war (POW) of the Japanese 
Government from April 1942 to January 1943, was in no 
casualty status from January 1943 to May 1945, and was in 
regular Philippine army service from May 1945 to March 1946.  
He died in November 1982.  The appellant is the veteran's 
widowed spouse.     

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  A notice of disagreement to this rating action was 
received in May 2001, a statement of the case was issued in 
November 2002, and a substantive appeal was received in 
December 2002.   


REMAND

In a letter received at the RO in June 2003, the appellant 
requested a hearing before a Veterans Law Judge at the RO.  
Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge in 
Manila, the Republic of the Philippines, 
in the order that this request was 
received relative to other cases on the 
docket for which hearings are scheduled 
to be held within this area.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 

